Exhibit 10.6

WAIVER

This Waiver (this “Waiver”) is entered into as of June 28, 2016, by and between
Great Basin Scientific, Inc., a Delaware corporation (the “Company”), and the
investor (the “Investor”) which is one of the investors in the Company’s
offering of units of the Company which closed on June 1, 2016, as described
below, with reference to the following facts:

A. On May 26, 2016, the Company entered into subscription agreements
(“Subscription Agreements”) with certain investors, including the Investor,
relating to the sale and issuance by the Company of up to 3,160,000 Units (the
“Units”), at a price of $1.90 per Unit, each of which consists of one share of
the Company’s common stock and one Series G Warrant (the “Offering”).

B. The sale and issuance of the Units occurred at a closing on June 1, 2016 (the
“Closing Date”).

C. In accordance with the terms of Section 18 of the Subscription Agreements,
the Company agreed that for a period of ninety (90) days from the date hereof,
the Company shall not, without the prior written consent of the Required
Investors (as defined below), directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, or otherwise dispose of, any shares of
common stock or any securities convertible into or exercisable or exchangeable
for common stock, other than an “Exempt Issuance” as defined in the Series G
Warrants and any shares of common stock issuable pursuant to the Company’s
convertible notes as described in clause (b) of Exempt Issuance as defined in
the Series G Warrants (the “Lock-up”).

D. The Company is currently contemplating entering into a new transaction (the
“New Offering”) for the issuance of: (i) a new series of senior secured
convertible notes in the aggregate principal amount of $75,000,000 (as amended,
restated and/or refinanced from time to time, the “New Notes”), which will be
secured by Liens (as defined in the 2015 Notes) as set forth in the Security
Documents (as defined in the securities purchase agreement substantially in the
form attached hereto as Exhibit A (the “New SPA”), (ii) Series H warrants to
purchase Common Stock substantially in the form attached as Exhibit B to the New
SPA (“New Warrants”), the issuance of the New Notes and New Warrants pursuant to
the terms and conditions set forth in the New SPA and the other New Transaction
Documents (as defined in the New SPA) (as amended, restated and/or, in the case
of the New Notes, refinanced from time to time, the “New Transaction
Documents”), (iii) warrants to purchase common stock issuable to ROTH Capital
Partners, LLC as placement agent for the New Offering in an amount equal to 3%
of the aggregate dollar amount raised under the New Notes based on the exercise
price of such warrants which will be equal to the exercise price of the New
Warrants (the “Placement Agent Warrants”), such Placement Agent Warrants to vest
pro rata with the release of funds under the New Notes from restricited accounts
to the Company and (iv) warrants to purchase common stock issuable to the Utah
Autism Foundation and Springforth Investments, LLC (entities controlled by David
Spafford, chairman of the Company) in consideration of the subordination to the
New Notes of outstanding indebtedness owed by the Company to such entities in an
amount equal to 3% of the number of New Warrants issued with terms identical to
the New Warrants (the “Subordination Warrants”).



--------------------------------------------------------------------------------

E. The Company desires to obtain a waiver of the provisions of Section 18 of the
Subscription Agreement with the Investor solely with respect to the New
Offering.

F. In compliance with Section 18 of the Subscription Agreements, this Waiver
shall only be effective upon the execution and delivery of this Waiver and
waivers in form and substance identical to this Waiver (the “Other Waivers”) by
other investors who executed Subscription Agreements in the Offering (each an
“Other Investors”) representing on the Closing Date of the Offering at least
sixty-seven percent (67%) of the aggregate number of shares of common stock
purchased in the Offering pursuant to the Subscription Agreements (the “Required
Investors”) (such time, the “Effective Time”).

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Waiver. The Investor hereby waives, effective as of the Effective Time,
Section 18 of the Investor’s Subscription Agreement solely with respect to the
Company’s offering and consummation of the New Offering, the offer and issuance
of the Placement Agent Warrants and the offer and issuance of the Subordination
Warrants.

2. Acknowledgments. The Company hereby confirms and agrees that (i) except with
respect to the waivers set forth in Section 1 above that are effective as of the
Effective Time, the Subscription Agreements shall continue to be, in full force
and effect; (ii) the execution, delivery and effectiveness of this Waiver shall
not operate as an amendment of any right, power or remedy of the Investor except
to the extent expressly set forth herein.

3. No Material, Nonpublic Information. On or before 8:30 a.m., New York City
time, on the first Business Day after the New SPA has been executed, the Company
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the New Transaction Documents in the form required by the 1934
Act and attaching the material New Transaction Documents and the form of this
Waiver as exhibits to such filing (including all attachments), the “8-K
Filing”). From and after the filing of the 8-K Filing with the SEC, the Investor
shall not be in possession of any material, nonpublic information received from
the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that is not disclosed in the 8-K
Filing. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company or any of its
respective officers, directors, employees, affiliates or agents, on the one
hand, and of the Investor or any of its affiliates, on the other hand, shall
terminate and be of no force or effect. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, affiliates, employees and agents, not to, provide any Investor with
any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the date hereof without the express prior written
consent of the Investor. To the extent that the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates

 

- 2 -



--------------------------------------------------------------------------------

employees or agents delivers any material, non-public information to any
Investor without the Investor’s consent, the Company hereby covenants and agrees
that the Investor shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

4. Independent Nature of Investor Obligations and Rights. The obligations of the
Investor under this Waiver are several and not joint with the obligations of any
Other Investor, and the Investor shall not be responsible in any way for the
performance of the obligations of any Other Investor under any Other
Waiver. Nothing contained herein or in any Other Waiver, and no action taken by
the Investor pursuant hereto, shall be deemed to constitute the Investor and
Other Investors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Investor and Other Investors
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Waiver or any Other Waiver and the
Company acknowledges that the Investors are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this Waiver
or any Other Waiver. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Waiver or, any Other Waiver, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

5. No Third Party Beneficiaries. This Waiver is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6. Counterparts. This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

7. No Strict Construction. The language used in this Waiver will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

8. Headings. The headings of this Waiver are for convenience of reference and
shall not form part of, or affect the interpretation of, this Waiver.

 

- 3 -



--------------------------------------------------------------------------------

9. Severability. If any provision of this Waiver is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Waiver so long as this Waiver as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

10. Amendments. No provision of this Waiver may be amended other than by an
instrument in writing signed by the Company and the Required Investors.

11. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Waiver and the consummation of the transactions contemplated
hereby.

12. Notice. Whenever notice is required to be given under this Waiver, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the SPA.

13. Successors and Assigns. This Waiver shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

14. Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the respective meaning set forth in the Registration Rights
Agreement.

15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Waiver shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Waiver and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained

 

- 4 -



--------------------------------------------------------------------------------

herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WAIVER OR ANY
TRANSACTION CONTEMPLATED HEREBY.

[Signature Pages Follow]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

COMPANY:

GREAT BASIN SCIENTIFIC, INC.

By:  

 

  Name:   Ryan Ashton   Title:   President, CEO

 

[Signature Page to Unit Waiver]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

INVESTOR: By:  

 

  Name:   Title:

 

[Signature Page to Unit Waiver]